Title: Contract for Purchase of John Freeman, 23 July 1804
From: Baker, William
To: Jefferson, Thomas


               William Baker
               to
               Thomas Jefferson
               Recorded March 8th. 1809 at the request of Negro John
               In pursuance of the annexed power of attorney Know all men by these presents that I Philip Thomas Baker of the district of Columbia and County of Washington for and in consideration of the sum of four hundred dollars, money of the United States to me in hand paid by Thomas Jefferson at or before the sealing and delivery of these presents the receipt whereof I do hereby acknowledge, have granted bargained and sold, and by these presents do grant bargain and sell unto the said Thomas Jefferson his executors Administrators and assigns a negroe man by the name of John, at this time in the service of the aforesaid Thomas Jefferson, and is the person alluded to in the subjoined power of attorney, To have and to hold the said negroe John, to the aforesaid Thomas Jefferson, his executors administrators & assigns for and during the term of eleven years from the date hereof and no longer, at the end and expiration of the aforesaid Term of eleven years—I Philip Thomas Baker in pursuance of the authority vested in me by the annexed power of attorney by these presents do liberate manumit and set free, the aforesaid negroe John, to be effected according to the true intent and meaning of the power of attorney hereunto subjoined, and not otherwise, that is to say—The meaning of these presents are that the aforesaid Negroe John shall belong to, and be the property of the aforesaid Thomas Jefferson his executors administrators and assigns, for and during the term of eleven years, and that after the expiration of the aforesaid term of eleven years, the said negro John shall cease to be the property of the said Thomas Jefferson, and of all other persons, and shall be free and that the said Thomas Jefferson purchases, the said negroe John upon this condition, and upon no other and the said Philip Thomas Baker as attorney for William Baker, for myself my heirs, executors administrators and assigns, the said negroe man John to the aforesaid Thomas Jefferson, his executors administrators and assigns against every person or persons whatsoever, will warrant & forever defend by these presents—In witness whereof I have hereunto set hand, and affixed my seal, this twenty third day of July in the year of our lord, one thousand eight hundred & four
               
                  P T Baker seal
               
               
                  Witness John Oakley
                  
                  District of Columbia County of Washington sct. Be it remembered that, on this twenty third day of July, in the year Eighteen hundred and four, before me, the subscriber a justice of the peace aforesaid personally appears P T Baker named in the annexed power of attorney, and acknowledges the aforegoing instrument of writing to be his act and deed and that the negroe therein mentioned is the right title and property, of the aforesaid Thomas Jefferson during the term of eleven years, according to the true intent & meaning thereof & of the power of attorney thereto, annexed acknowledged before,—
               
               
                  
                     John Oakley
                  
               
               
                  
                  To all whom these presents shall come, Know ye, that I have empowered and by these presents constitute ordain & appoint my son Philip Thomas Baker, my lawful attorney in fact to sell convey and lawfully make over to any person my negroe man John, now in the service of the president of the United States, for and during the term of eleven years, from the day he shall be sold and no longer, and my said attorney is authorised and required, to enter into such covenant with the purchaser, as shall secure the said negroe John his emancipation, at the expiration of eleven years aforementioned, and my said attorney is hereby empowered, to do all things in the premises that I might or could do was I personally present. Given under my hand this 10th. day of July 1804.
               
               
                  
                     Wm Baker
                  
               
               
                  Witness Mary Hoxon
                
                  True Copy from the original
               
               
                  
                      Wm A Burwell
                  
               
               
               
             
                  This is to certify and declare, that this paper contains, true copies of two deeds, the Originals of which are in my possession which deeds are hereby assented to ratified and confirmed, and the said negro man John therein named, is hereby declared to be entitled to his freedom, on the 22nd day of July, which shall be in the year, one thousand eight hundred & fifteen given under my hand, this 6th day of October 1804
               
               
                  
                      Th: Jefferson
                  
               
               
                  Witness William A Burwell
               
            